Citation Nr: 0821538	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for 
hyperthyroidism status post partial thyroidectomy, currently 
rated noncompensably (zero percent) disabling. 

2.  Entitlement to service connection for lumbar scoliosis 
with degenerative arthritis, on a direct basis.

3.  Entitlement to service connection for osteoporosis, on a 
direct basis or as secondary to service-connected 
hyperthyroidism status post partial thyroidectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957 
and from May 1957 to April 1961. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified in March 2008 before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  A transcript of that hearing is contained in the claims 
file.  


FINDINGS OF FACT

1.  The veteran does not have tachycardia, tremors, or need 
for medication, and does not have other than minimal 
hyperthyroid-type symptoms of his hyperthyroidism status post 
partial thyroidectomy, other than his separately rated 
bilateral exophthalmus.  

2.  The veteran does not have significant fatigability or 
need for medication, and does not have other than minimal 
hypothyroid-type symptoms of his hyperthyroidism status post 
partial thyroidectomy.  

3.  The veteran's claim of service connection on a direct 
basis for lumbar scoliosis with degenerative arthritis was 
previously finally denied more broadly as a claim for service 
connection for a back disorder on a direct basis by the RO in 
a July 2000 decision, and that decision became final when not 
timely appealed.  

4.  The evidence received since that last prior denial of the 
claim for service connection for a back disorder does relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for a back disorder, and does create a 
reasonable possibility of substantiating the claim.

5.  The evidence of record is against a finding that the 
veteran has current lumbar scoliosis with degenerative 
arthritis which is related to service. 

6.  The evidentiary record does not support a finding that 
lumbar degenerative arthritis was present within the first 
post-service year.  

7.  The evidence of record is against a finding that the 
veteran has osteoporosis which is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hyperthyroidism status post partial thyroidectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Codes 7900, 7903 (2007).

2.  New and material evidence has been received since the 
last final decision denying service connection for lumbar 
scoliosis with degenerative arthritis; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3.  The criteria for service connection for lumbar scoliosis 
with degenerative arthritis are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

4.  The criteria for service connection for osteoporosis, on 
a direct basis or as secondary to service-connected 
hyperthyroidism status post partial thyroidectomy, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

VA has fulfilled the above requirements in this case.  

As an initial matter, the Board notes that we have reopened 
the claim for service connection for lumbar scoliosis with 
degenerative arthritis, and has thus granted that claim to 
that extent of reopening (the claim is herein decided on the 
merits), and hence there is no reasonable possibility that 
any notice or development with regard to the request to 
reopen that claim will further the claim for purposes of 
reopening.  

By a VCAA letter in August 2003 addressing the request to 
reopen a claim for service connection for lumbar scoliosis 
with degenerative arthritis as well as the underlying claim 
for service connection for that disorder on the merits, by a 
VCAA letter in November 2003 addressing the claim for an 
increased, compensable evaluation for hyperthyroidism status 
post partial thyroidectomy, and by November 2005 VCAA letter 
addressing the claim for service connection for osteoporosis 
including as secondary to service-connected hyperthyroidism 
status post partial thyroidectomy (as well as again 
addressing the claim for an increased evaluation for 
hyperthyroidism status post partial thyroidectomy), the 
veteran was informed of the notice and duty to assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claims for service 
connection for lumbar scoliosis with degenerative arthritis 
and osteoporosis, as well as his claim for an increased 
evaluation for hyperthyroidism status post partial 
thyroidectomy. 

These notices preceded the RO's initial decisions addressing 
the claim for service connection for osteoporosis and for an 
increased evaluation for hyperthyroidism status post partial 
thyroidectomy, as well as the RO's decision first addressing 
the request to reopen the claim for service connection for 
lumbar scoliosis with degenerative arthritis.  The letters 
described the bases of review and the requirements to sustain 
the claims.  Also by these VCAA letters, the veteran was 
effectively requested to submit any pertinent evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

To the extent any of these VCAA letters were deficient in 
notifying the veteran or assisting in these claims, these 
deficiencies were cured by further issuance of a VCAA letter 
in May 2007, followed by issuance of an SSOC in September 
2007.  Mayfield v. Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
initial August 2003 and November 2005 VCAA notice letters 
addressing the appealed service connection claims did not 
address the downstream issues of initial rating and effective 
date with regard to these service connection claims, such 
errors are harmless because the claims for service connection 
for lumbar scoliosis with degenerative arthritis and 
osteoporosis are herein denied.  Moreover, the May 2007 VCAA 
letter to the veteran did inform him of the downstream issues 
as required by Dingess, and was followed by the SSOC in 
September 2007 addressing the appealed service connection 
claims.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board notes that the November 2003 and November 2005 VCAA 
letters were substantially deficient in fulfill those 
requirements, but that the VCAA letter in May 2007 did 
fulfill those requirements substantially and to the extent 
necessary to allow for Board adjudication of the increased 
rating claim for hyperthyroidism status post partial 
thyroidectomy.  While this latest notice fell somewhat short 
of all requirements under Vazquez-Flores, the Board here 
finds that the veteran suffered no prejudice thereby.  
Specifically, the May 2007 letter did inform the veteran that 
to substantiate the claim he must provide, or must ask the VA 
to obtain, medical or lay evidence showing worsening of the 
hyperthyroidism status post partial thyroidectomy and the 
effect on the veteran's work and regular functioning.  The 
veteran was also informed of the types of medical or lay 
evidence he may submit relevant to establishing entitlement 
to an increased evaluation.  

Moreover, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
The veteran in testimony at the Travel Board hearing, and his 
representative in statements and questions at that hearing, 
demonstrated knowledge of specific rating criteria for an 
increased evaluation for thyroid conditions beyond generic 
increase in severity.   

Further, the VCAA letters sent to the veteran requested that 
he advise of any VA and private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.  Records were requested and obtained 
from all indicated sources.  These included VA treatment 
records.  The veteran did not provide authorization to obtain 
private treatment records pertinent to his claims, or 
otherwise did not inform of pertinent private records not 
submitted into the record.  All records obtained were 
associated with the claims file.  Hence, any VA development 
assistance duty under the VCAA to seek to obtain indicated 
pertinent records has been fulfilled.  The veteran has 
presented no avenues of evidentiary development that the RO 
has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests 
would further the claim.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that this low threshold is not 
met, since there is insufficient independent factual evidence 
upon which a cognizable medical opinion linking current 
lumbar scoliosis with degenerative arthritis or osteoporosis 
to service could be based, or upon which current osteoporosis 
could be supported.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Service records show but a single instance of 
treatment for acute back strain, without evidence of 
significant injury or chronic or ongoing disability.  The 
overwhelming weight of the medical evidence is also against 
the presence of osteoporosis.  While the veteran did submit a 
copy of a single hand-written medical prescription in 
February 2005 for calcium supplements to treat osteoporosis, 
there is no other or otherwise supporting medical record of 
findings or diagnoses of osteoporosis to support that claim.  
Rather, multiple detailed treatment and examination records 
for the veteran's spine, inclusive of multiple X-ray reports, 
have shown no findings of osteoporosis.  

It thus appears that this single prescription note in 
February 2005 must have been based solely upon the veteran's 
self-report of having osteoporosis, based on his 
misunderstanding of the various diagnoses of his back 
disorders.  Notably, the veteran's claim in September 2005 
was for "ostroporosis," and he testified at his March 2008 
hearing to believing that osteoporosis was found in service 
based on a medical practitioner in service reportedly telling 
him that he had lumbago, and further demonstrated some 
confusion as to whether osteoporosis was a disorder distinct 
from osteoarthritis or other back disability.  Otherwise, the 
veteran appears to base his claim for secondary service 
connection for osteoporosis on literature he submitted 
suggesting that osteoporosis may result from hyperthyroidism, 
notwithstanding the veteran not having been found to have 
elevated thyroid hormones since his partial thyroidectomy in 
1961.  Generic literature cannot inform of the presence of 
osteoporosis in the veteran's case.  In short, there appears 
to be no medical foundation of current osteoporosis or a 
relationship to service upon which a medical opinion 
addressing etiology related to service or related to the 
veteran's service-connected hyperthyroidism status post 
partial thyroidectomy could be based. 

Thus, the Board determines that the evidentiary record is 
adequate, and that no medical question remains, regarding the 
veteran's claims for service connection for lumbar scoliosis 
with degenerative arthritis or for osteoporosis, that would 
be determinative of these claims.  Rather, the absence of 
corroborating evidence of any injury in service or continuity 
of symptoms after service, or of some other causal link to 
service, or of current disability, is determinative.  The 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims for service 
connection here adjudicated, and no further VA examination is 
necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
supra; Locklear v. Nicholson, 20 Vet. App. 410 (2006).  A 
remand for an examination based on the veteran's allegations 
is unnecessary, and would constitute an unreasonable delay 
and expenditure of scarce VA resources.  See 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

Regarding the claim for an increased evaluation for 
hyperthyroidism status post partial thyroidectomy, the most 
recent VA examiner who conducted the VA examination for that 
disorder in August 2007 noted that he did not have the 
veteran's claims folder available for review.  However, the 
veteran was afforded several recent prior VA examination of 
his hyperthyroidism status post partial thyroidectomy, as 
discussed below, and these were benefited by a review of the 
claims folder.  All these records, taken together, along with 
records of VA treatment, reflect a consistent picture of 
minimal or no current symptoms of the veteran's 
hyperthyroidism status post partial thyroidectomy, with the 
exception of the veteran's separately rated bilateral 
exophthalmus.  There is thus no indication that a still 
further examination of the veteran's hyperthyroidism status 
post partial thyroidectomy would be warranted, as none is 
necessary because multiple, consistent recent evaluations of 
the veteran's hyperthyroidism status post partial 
thyroidectomy have been obtained, including examinations 
informed by a review of the claims folders.  As noted above, 
remand for such an examination would constitute an 
unnecessary expenditure of scarce VA resources.  Gobber.

The veteran provided testimony addressing his claims at the 
Travel Board hearing in March 2008.  He and his 
representative further addressed his claims by other 
statements submitted in the course of appeal.  There is no 
indication that the veteran desired to further address his 
claims, or that such a desire remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Increased Rating for Hyperthyroidism Status Post Partial 
Thyroidectomy

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed 
Cir. 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in submitted statements 
and in reports of medical treatment and examination.  While 
such symptoms as feelings of nervousness or difficulty with 
sleep as may be associated with hyperthyroidism may be to 
some degree inherently subjective, the Board looks to the 
veteran's statements as supported by more objective indicia 
of disability, including observable signs and symptoms of 
disease, laboratory tests, and the presence or absence of 
secondary disease or disability, inclusive of findings and 
conclusions of medical treatment professionals and examiners.  

The veteran contends, in effect, that he has disability due 
to his hyperthyroidism status post partial thyroidectomy.  At 
his March 2008 hearing, the veteran testified to his belief 
that he had conditions associated with his hyperthyroidism 
status post partial thyroidectomy, including nervousness, 
impairment in mental functioning, his heart racing at times, 
and difficulty talking at times.  At that hearing, the 
undersigned Veterans Law Judge specifically asked the veteran 
to state how his hyperthyroidism status post partial 
thyroidectomy affected his daily life, to which he replied 
that he felt a little dizzy two or three times a week.  

The veteran's post-service medical records reflect that he 
had a partial thyroidectomy in 1961, with no thyroid 
dysfunction and no symptoms of thyroid dysfunction in recent 
years.  

Treatment records from recent years reflect findings of 
normal thyroid function.  An August 1998 VA treatment record 
found normal thyroid functioning, and noted the veteran's 
history of stroke in 1994 with left hemiparesis.  The 
examiner also noted that the veteran had internal carotid 
artery obstruction with intermittent visual symptoms over the 
past two years.  

At a VA examination in November 2002 to address his 
hyperthyroidism status post partial thyroidectomy, the 
examiner reviewed the claims folder, and noted that the 
veteran had residual memory problems due to his stroke.  
However, the examiner found the veteran to have normal 
mentation presently.  The examiner further noted that the 
veteran was not receiving any current treatment for his 
hyperthyroidism status post partial thyroidectomy.  The 
veteran reportedly lost some weight in the prior two years, 
from 160 pounds to 152 pounds, and he was noted to be five 
feet and ten inches tall.  The examiner also noted that the 
veteran was hypertensive.  However, the examiner found no 
evidence of pressure on the larynx or esophagus, no tremor, 
no myxedema, normal muscle strength, and no eye or vision 
abnormalities.  The thyroid was not palpable.  The examiner 
found no other residuals of thyroid disease, and noted that 
pertinent laboratory tests were normal.  The examiner 
assessed that the veteran had no current residuals of 
hyperthyroidism, and that his current weight loss and 
hypertension were unrelated to his hyperthyroidism status 
post partial thyroidectomy.  

The veteran was afforded other VA examinations to evaluate 
his hyperthyroidism status post partial thyroidectomy, in 
June 1997, July 1998, December 2003, August 2005, in February 
2006, and again in August 2007.  These similarly found no 
active hyperthyroidism or significant residuals of 
hyperthyroidism.  The single exception was the finding of 
bilateral exophthalmus by the August 2005 VA examiner, which 
that examiner attributed to his hyperthyroidism status post 
partial thyroidectomy.  However, the veteran has been 
separately service connected and separately rated for his 
bilateral exophthalmus, and that disability is accordingly 
not a basis for the currently appealed claim for an increased 
evaluation for hyperthyroidism status post partial 
thyroidectomy.  

At his February 2006 VA examination he was noted to have 
gained weight, weighing 154 pounds, having weighed 149 pounds 
in August 2005.  He attributed the weight gain to taking 
Ensure.  (At his March 2008 2007 hearing the veteran also 
emphasized his taking ensure, but he reported only taking one 
container of the supplement daily.)  At the February 2006 
examination the examiner noted occasional cold intolerance 
and sleeping only four hours per night, but no muscular 
weakness, no cardiovascular involvement, no chest pain, no 
mental disturbance, and no bradycardia.  The veteran reported 
occasional fatigue and being somewhat constipated, but denied 
mental sluggishness.  The examiner found a normal thyroid, no 
tremors, and no evidence of myxedema.  He was not on any 
medications for his thyroid.  The examiner assessed minimal 
current residuals of hyperthyroidism.  

At his August 2007 VA thyroid examination, the examiner 
reviewed and accurately stated the veteran's history as 
related to his hyperthyroidism status post partial 
thyroidectomy, and noted that the veteran was still not on 
any medications for his thyroid condition.  The examiner also 
noted that the veteran did not have excessive sleepiness, 
though he was occasionally tired.  He had no cold 
intolerance, and no palpitations or shortness of breath or 
chest pains.  His primary concern was his dry eyes (but as 
noted, his service-connected bilateral exophthalmus is not a 
basis of the current claim because it is separately rated).  
The veteran weighed 159 pounds.  His heart was normal without 
murmurs.  His lungs were clear and his thyroid was not 
palpable.  The examiner diagnosed a history of Grave's 
disease, and hypothyroidism, status post subtotal 
thyroidectomy with residual exophthalmus, with excessive 
tearing and dry eye syndrome.  Aside from the bilateral 
exophthalmus, the examiner assessed no residual symptoms of 
the veteran's hyperthyroidism status post partial 
thyroidectomy.  

The veteran's hyperthyroidism status post partial 
thyroidectomy is appropriately rated under Diagnostic Code 
7900, which assigns a 10 percent evaluation where disability 
produces tachycardia, which may be intermittent, and tremors, 
or where the disability requires continuous medication for 
control.  The next higher evaluation, 30 percent, 
contemplates disability that produces tachycardia, tremor, 
and increased pulse pressure or blood pressure.  A Note 
following Diagnostic Code 7900 indicates that if 
ophthalmopathy is the sole finding, the disability should be 
evaluated based on impairment of vision field, diplopia or 
impairment of central visual acuity. 38 C.F.R. § 4.119, 
Diagnostic Code 7900.

The veteran's hyperthyroidism status post partial 
thyroidectomy may also be rated based on decreased thyroid 
functioning as a result of the partial thyroidectomy.  38 
C.F.R. § 4.119, Diagnostic Code 7903, provides for a 10 
percent rating for hypothyroidism manifested by fatigability, 
or continuous medication required for control of symptoms.  A 
30 percent disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness. 

However, the weight of the evidence reflects that, with the 
exception of the separately rated bilateral exophthalmus, the 
veteran does not have disabling symptoms or residuals of his 
hyperthyroidism status post partial thyroidectomy.  He does 
not have tachycardia, tremors, or need for medication to 
warrant a 10 percent evaluation under Diagnostic Code 7900.  
He also does not have significant fatigability or need for 
medication to warrant a 10 percent evaluation under 
Diagnostic Code 7903.  Rather, the preponderance of the 
evidence is to the effect that he is appropriately 
noncompensably rated for his hyperthyroidism status post 
partial thyroidectomy.  38 C.F.R. § 4.119, Diagnostic Codes 
7900, 7903.

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that 
staged ratings are not warranted, because a compensable 
rating has not been warranted for the veteran's 
hyperthyroidism status post partial thyroidectomy for the 
entire claim and appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

III.  Law and Regulations - Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment was to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions,  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

IV.  Request to Reopen Previously Denied 
Claim for Service Connection for a Back Disorder

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).

The veteran's claim of service connection on a direct basis 
for lumbar scoliosis with degenerative arthritis was 
previously denied more broadly as a claim for service 
connection for a back disorder on a direct basis by the RO in 
a July 2000 decision, and that decision became final when it 
was not timely appealed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  

The evidence received since that last prior denial of the 
claim for service connection for a back disorder includes 
testimony the veteran provided at a March 2008 hearing, that 
he suffered an injury in his back upon striking the water 
when diving from a 30-meter diving board in service while 
stationed in Fairbanks, Alaska, and that he was on limited 
duty for two months following that injury.  This new 
testimonial evidence does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder, and does create a reasonable possibility 
of substantiating the claim.  On that basis, the claim for 
service connection for lumbar scoliosis with degenerative 
arthritis is reopened.  

V.  Claims on the Merits for Service Connection for
Lumbar Scoliosis with Degenerative Arthritis, and
Osteoporosis

The veteran served on active military duty from March 1953 to 
March 1957, and from May 1957 to April 1961.  

A service treatment record in September 1960 noted the 
veteran's complaint of a weight loss of 40 pounds in the past 
six months.  While a laboratory workup for hyperthyroidism 
was noted to be normal, the examiner noted the veteran's 
report of eating more than average.  Upon examination, the 
examiner diagnosed hyperthyroidism.  

A March 1961 service record notes the veteran's emergency 
sick call for treatment of low back pain.  No causal event is 
noted in the record.  The examiner found "lumbar lordosis 
accentuated [and] very tight hamstrings."  The examiner 
assessed lumbosacral strain, and prescribed physical therapy.  
There is no other service medical record of any complaint, 
finding, diagnosis, or treatment of the low back.

The veteran's service separation examination in March 1961 is 
negative for any musculoskeletal disorder or any disorder of 
the back.  Further, there is no report or notation within the 
veteran's March 1961 report of medical history, of any 
musculoskeletal disorder or disorder of the back.  Notably, 
however, there is also no finding or notation on those 
records of hyperthyroidism.  

The claims folder contains a June 1978 VA X-ray evaluation 
for lumbar strain.  The spine was then noted to have a normal 
lordotic curvature, but rotary scoliosis convex to the let in 
the mid-lumbar region.  However, lumbar vertebral bodies were 
noted to be normal in stature, with transverse and spinous 
processes intact.  An equivocal slight posterior narrowing at 
the L5-S1 joint space was noted, as was advanced right 
lateral marginal osteophytosis of vertebral bodies at the L1-
L2 level and the L2-L3 level.  Degenerative changes in the 
region were also noted.  

The veteran was afforded a VA examination of his spine in 
June 1997.  The examiner diagnosed thoracolumbar scoliosis, 
hypertrophic osteoarthritis of the lumbar spine, and 
extensive hypertrophy osteoarthrosis of the cervical spine.  
July 1997 X-rays of the spine resulted in assessments of 
moderate right thoracic scoliosis unchanged since prior 
examination in October 1995, extensive hypertrophic 
osteoarthrosis of the cervical spine, thoraco-lumbar 
scoliosis, and hypertrophic osteoarthrosis of the lumbar 
spine.  

Notably, osteoporosis of the spine was not assessed upon July 
1997 X-ray examinations, or upon subsequent examinations for 
treatment or evaluation including based on further X-ray 
evaluations.  The sole medical record within the claims 
folder bearing an affirmative notation of osteoporosis is a 
February 2005 private hand-written prescription for calcium 
supplements.  There is no record of medical examination or 
tests or studies with affirmative findings of osteoporosis 
upon which this prescription could have been based.  It 
appears that this prescription may thus have been based on 
the veteran's self-report to this physician of having 
osteoporosis.  The Court, in addressing such evidence, has 
held that a lay person's account, filtered through a lay 
person's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In any event, the 
overwhelming weight of medical evidence of record, consisting 
of medical evaluation reports upon which the veteran's 
multiple disabilities of the spine are carefully noted, 
including based on review of detailed
X-ray reports, is to the effect that he does not have 
osteoporosis.  His self-report to this private physician may 
well have been based on his own misunderstanding of the 
nature of his back disability, because the veteran made 
evident in his March 2008 hearing testimony his confusion 
regarding the disorders of the spine including those 
pertaining to his own back.  At that hearing, he confused an 
in-service reported assessment of lumbago with osteoporosis, 
and similarly confused an assessment of osteoarthritis with 
osteoporosis.  Needless to say, neither lumbago nor 
osteoarthritis equates with a diagnosis of osteoporosis.  

The veteran testified before another Veterans Law Judge, now 
retired, in December 1999, in the course of appeal of prior 
claims for an increased evaluation for his thyroid condition, 
and for service connection for a back disorder as secondary 
to his thyroid condition.  At that hearing, he testified that 
due to his hyperthyroidism he ate increasing amounts in 
service but still lost weight and lost strength, and he then 
tried to gain his weight and strength back in service by 
working out a lot, and hurt his back in service doing so.  He 
then contended that the physician who examined him for 
separation from service told him that he had "a rotated 
dorsosclerosis." (hearing transcript, page 9).  However, the 
veteran made no contention at that hearing of having injured 
his back in a diving accident, or of having been placed on 
limited duty following any such diving-related back injury.  

In the present appeal, at his March 2008 hearing, the veteran 
testified that he injured his back while stationed in 
Fairbanks, Alaska, when he dived off a 10-meter board and hit 
the water, with treatment at that time and light duty 
prescribed, and significant difficulty with his back and 
light duty for two months thereafter.  He testified that upon 
that in-service injury he received treatment at the 
dispensary, where he stayed for two to three days.  He 
further testified that shortly after he left service he was 
seen by his private treating physician, Dr. Evans, who knew 
he had a back problem and sent VA a letter about the problem.  
The veteran further testified that Dr. Evans had since died 
and records of his treatment, in effect, had become 
unavailable.  

Reviewing this evidence, the Board notes that the veteran's 
testimony at his December 1999 hearing is inconsistent with 
that at his March 2008 hearing.  In 1999 he testified as to 
developing a back disorder from loss of strength due to his 
hyperthyroidism in service as well as from excessive working 
out in service in an attempt to regain his weight and 
strength following these losses due to his hyperthyroidism, 
whereas in 2008 he testified to injuring his back when 
hitting the water in a dive off a 10-meter diving board, with 
limited duty for two months thereafter but a persistent back 
disorder from that time.  His service medical records reflect 
only the noted single March 1961 emergency treatment for low 
back pain, with assessed lumbosacral strain and noted lumbar 
lordosis.  

The veteran provided a history at his March 2008 Travel Board 
hearing of his hyperthyroidism not having been diagnosed in 
service, with that condition not diagnosed until his private 
treating physician did so shortly after service.  However, 
service medical records plainly show the veteran's treatment 
in service in April 1960 for complaints of 20-pound weight 
loss, and in September 1960 for complaints of a 40-pound 
weight loss in the prior six months.  The September 1960 
treating examiner diagnosed him with hyperthyroidism and 
treated him for this disorder.  Thus, based on conflicting 
testimony at his two Board hearings, and based on testimony 
in conflict with documented service treatment, the veteran is 
shown to be an unreliable historian for injury or disability, 
and for prior times and places of diagnosis and treatment for 
disorders.  

There is no medical record to support the veteran's 
contention of a chronic back disorder developing in service, 
and the veteran has provided no other corroborating evidence 
to support his contention that he developed both lumbar 
scoliosis with degenerative arthritis and osteoporosis in 
service, or that they are otherwise causally related to 
service.  

While the veteran is certainly capable of testifying to 
having symptoms of back disability in service and post 
service, he is not competent to address whether he has 
scoliosis or arthritis or osteoporosis at a particular point 
in time, because these are specific medical conditions not 
subject to lay diagnosis.  Espiritu; cf. Jandreau.   However, 
his statements regarding what Dr. Evans said or diagnosed 
post service are not cognizable to support the claims on 
appeal.  The Court, in addressing such evidence, has held 
that a lay person's account, filtered through a lay person's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The Board has noted the apparent unreliability of the 
veteran's reported history, as demonstrated by testimony in 
March 2008 plainly contradicted by the medical record of 
diagnosis of hyperthyroidism in service.  The Board thereby 
concludes that the veteran's current contentions as to when 
he had symptom of significant or ongoing difficulties with 
his back in service or in years after service, are not 
reliable and hence cannot serve as significant evidence to 
support continuity of such symptoms from service.  

Weighing the evidence of record as a whole, the Board 
concludes that the preponderance of the evidence is against 
either scoliosis of the lumbar spine with degenerative 
arthritis, or osteoporosis, developing in service or 
otherwise being causally related to service.  The 
preponderance of the evidence is therefore against the 
veteran's claims for service connection for scoliosis of the 
lumbar spine with degenerative arthritis, or osteoporosis, on 
a direct basis.  38 C.F.R. § 3.303.  With the weight of the 
evidence against the presence of osteoporosis, the 
preponderance of the evidence is also against the veteran's 
claim of entitlement to service connection for osteoporosis 
as secondary to service-connected hyperthyroidism status post 
partial thyroidectomy.  

Absent evidence of arthritis of the lumbar spine to a 
disabling degree within the first post-service year, service 
connection is also not warranted for arthritis of the lumbar 
spine on a first-year-post-service presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  


ORDER

An increased, compensable evaluation for hyperthyroidism 
status post partial thyroidectomy is denied. 

Service connection for lumbar scoliosis with degenerative 
arthritis is denied.

Service connection for osteoporosis is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


